ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 11/29/21 wherein claims 1, 3, and 10 were amended and claims 9, 16-18, 22, and 46 were canceled.
	Note(s):  Claims 1-8, 10-15, 19-21, and 23-45 are pending.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/21 has been entered.
 
RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 11/29/21 to the rejection of claims 1, 2, 5, 10-15, 19-21, 23, and 33-45 made by the Examiner under 35 USC 103, 112, and/or double patenting have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I.	Claims 1, 2, 5, 10-15, 19-21, 23, and 33-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 16-22, and 50 of copending Application No. 15/971,963 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds having Formula I as set forth in independent claim 1.  The claims differ in that in the instant invention lists specific antibodies and the copending application reads on antibodies in general.  Thus, the skilled artist would recognize that both inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
APPLICANT’S ASSERTIONS
	In summary, Applicant has requested that the rejection be held in abeyance until patentable subject matter is identified.
EXAMINER’S RESPONSE
	It is duly noted that Applicant requests that the rejection be held in abeyance.  Applicant request is granted and the rejection is still deemed proper.

II.	Claims 1, 2, 5, 10-15, 21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,093,741. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds encompassed by the structure
    PNG
    media_image1.png
    183
    412
    media_image1.png
    Greyscale
.  The claims differ in that in the instant invention, the variable B is generally an antibody or an antigen fragment wherein in the patented invention, B is the antibody AVE1642.  However, it would have been obvious to select AVE1642 as the antibody of interest as claims 21 and 22 of the instant invention are directed to AVE1642.  Hence, the inventions disclosed overlapping subject matter.
APPLICANT’S ASSERTIONS
	In summary, Applicant has requested that the rejection be held in abeyance until patentable subject matter is identified.
EXAMINER’S RESPONSE
	It is duly noted that Applicant requests that the rejection be held in abeyance.  Applicant request is granted and the rejection is still deemed proper.

103 Rejection
	The 103 rejection over Hilbert (US 2012/0213781) is WITHDRAWN because Applicant amended the claims to overcome the rejection.  Specifically, Applicant amended the claims to differ in the L1-X1-L3-Z1 portion of the instant invention wherein X1 is C(O)NR1 or NR1and prior art.

112 Second Paragraph Rejection
	The outstanding 112 second paragraph rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.

REJOINING OF CLAIMS
Claims 1-8, 10-15, 19-21, 23, and 34-45 are directed to a product that is free of the prior art of record. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 24-32, directed to the process of making or using a product that is free of the prior art of record, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/5/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
NEW GROUNDS OF REJECTIONS
Written Description Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to Ac225 progeny substances.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 15, 24, and 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:  The claims recite the limitation "the structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 8:  The claim is ambiguous because there is no period at the end of the claim.  Thus, it is unclear whether or not Applicant intended to incorporate more text.
	Claim 15:  The claim is ambiguous because it is unclear what progeny substances of 225Ac Applicant is referring to.
	Claim 24:  The claim is ambiguous because it is unclear what method is being referenced by ‘the method’ in line 2.  Specifically, the method makes reference to two different methods (a method of planning treatment and a method of radiation treatment) in the claim.  In addition, the claim is ambiguous because it is unclear how the claim is directed to radiation treatment planning and radiation treatment itself when the claim lacks a radioactive component.
	Claims 26 and 27:  The claims are ambiguous because they make reference to a compound or composition; however, throughout the claims from which they depend Formula I is referred to as ‘a compound’, not a composition.
	Claims 26 and 27:  The claims recite the limitation "or composition" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. 
	Claim 28:  The claim is ambiguous because of the phrase ‘any one of claim 25’.  There is only one claim 25.  Did Applicant intend to replace ‘any one of claim 25’ with ‘claim 25’?
	Claim 28:  The phrase ‘hematologic (liquid) cancer’ is ambiguous.  Specifically, the term ‘hematologic’ is the adjective of hematology, the study of the physiology of the blood.  There is a difference between a hematologic cancer (blood cancer) and a liquid cancer.  Thus, it is unclear what particular group of cancer Applicant intended to claim was.  If Applicant intended to refer to blood cancers, then ‘hematologic cancer’ would be acceptable claim language.
	Claims 29-32:  The claims are ambiguous because they all refer back to claim 28 which contains the phrase ‘any one of claim 25’.  It appears that the phrase should refer to claim 25 (‘The method of claim 25…’).

Essential Steps Are Missing
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are those that specifically set forth how one goes about planning (determining) the type of radiation treatment for a subject.  In addition, it is noted that neither the compound nor the method incorporate a radiation component.  Thus, the steps necessary to perform the radiation treatment are missing as well.


CLAIM OBJECTIONS
Claims 3, 4, 6, 7, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

COMMENTS/NOTES
The full scope of the instant invention was searched.  No prior art was found to reject the pending claims; however, Applicant must address and overcome the 112 and double patenting rejections above.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious compounds (and uses thereof) of Formula I as set forth in independent claim 1.  The closest art is Applicant’s own work which is cited in the double patenting rejections above.

For clarity of the claimed invention, the following suggestions are respectfully suggested:  (1) claim 1, line 1, replace ‘having the structure’ with ‘a structure’; (2) claim 2, line 1, replace ‘in’ with ‘on’; (3) claim 3, at the end of the claim insert ‘wherein L2, n, B, and L1 are as defined in claim 1’; (4) claim 4, line 1, replace ‘has the structure’ with ‘is’; and (5) claim 10, line 6, delete ‘as’.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        February 3, 2022